CONTRIBUTION AGREEMENT



This Contribution Agreement (this "Agreement") is entered into as of January 8,
2015 (the "Effective Date") and is by and between AmericaTowne Inc., a Delaware
corporation with an address for notice purposes of 353 East Six Forks Road,
Suite 270 in Raleigh, North Carolina 27609 (the "Company") and Yilaime
Corporation, a Nevada corporation with an address for notice purposes of 228
Seahawk Street, Suite 310 in Las Vegas, Nevada 89145 (the "Contributing Party").
The Company and the Contributing Party and jointly referred to as the "Parties".
This Contribution Agreement is not merged with or related to the Contribution
Agreement between the Parties dated August 11, 2014.





WHEREAS, the Contributing Party is an export trading company providing United
States goods, products and services to China, and in securing funding,
guarantees, export insurance, export tax credits and other commodities,
financial and management commitments (the "Contributing Party's Business").





WHEREAS, in order to facilitate and enhance the Contributing Party's Business,
the Contributing Party acquired certain tangible and intangible assets from the
Ningbo Meishan Free Trade Port Zone Administrative Committee ("Meishan")
pursuant to an Agreement dated April 1, 2014 (see Exhibit A; the "Meishan
Agreement"). More specifically, pursuant to the Meishan Agreement, the
Contributing Party shall receive certain incentives, preferential policies and
financial support from Meishan in consideration of the Contributing Party
meeting specific exporting benchmarks mutually agreed upon by the parties
following good faith negotiations (hereinafter referred to as the "Contributed
Assets"). The intent of the Contributing Party in acquiring the Contributed
Assets under this Agreement is to utilize them in furthering the economic
interests of the Company.





WHEREAS, the Parties agree that the Contributing Party's contribution of assets
to the Company are limited to the Contributed Assets.





WHEREAS, the Contributing Party has been actively involved in developing the
Company's business concepts, in having an interest in and to those business
concepts, negotiating and servicing pending contracts, and adding value to
assets, both tangible and intangible through the collective management efforts
of Contributing Party and the Company.





WHEREAS, the Company and the Contributing Party believe that it is in their best
interests to combine their resources.





WHEREAS, the Company and the Contributing Party have negotiated and reached
certain understandings, herein delineated, which have been memorialized
hereinafter, for which they desire this Contribution Agreement to formalize and
evidence such understandings.





NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and intending to be legally bound, the parties have agreed as follows:





     1. Consideration for Contributed Assets. In consideration of the
Contributing Party's contribution of the Contributed Assets to the Company, the
Company shall issue within a commercially reasonable period of time a total of
750,000 shares of the Company's restricted common stock, unencumbered with all
rights of registration under the 1933 Securities Act. The shares constituting
the consideration under this Agreement are immediately assessable, are not
restricted beyond Rule 144a of the 1933 Securities Act, and are otherwise
transferred with the intention of complying with IRS Code 351. In further
consideration hereof, the Company has agreed to assume the duties and
obligations of the Contributing Party under the Meishan Agreement. This
contribution and assumption of duties and obligations has been consented to by
Meishan, as set forth in Exhibit B.





Page 1

--------------------------------------------------------------------------------





     2. Representations and Warranties of the Contributing Party. The
Contributing Party represents and warrants as follows:





          (a) The Contributing Party has the requisite power and authority to
execute, deliver, and perform its obligations under this Agreement.





          (b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action (corporate or otherwise) on the part of the Contributing
Party.





          (c) This Agreement constitutes the legal, valid and binding obligation
of the Contributing Party, enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency, moratorium
or similar laws affecting the enforcement of creditors rights, generally.





          (d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not: (i)
violate, breach or contravene any of the terms, conditions or provisions of the
Contributing Party's Articles of Incorporation or Bylaws; (ii) violate, or
constitute a default under, any material contract by which the Contributing
Party or the Contributed Assets is bound; or (iii) violate any material
provision of law.





          (e) The Contributing Party is in possession of and has good, valid and
marketable title in or valid rights under contract to use the Contributed Assets
being contributed to the Company, and all of the Contributed Assets are free and
clear of all liens or other encumbrances.





          (f) Upon consummation of this Agreement, the Company shall be the sole
and exclusive owner of the Contributed Assets and shall hold itself out as being
the owner to the Contributed Assets.





          (g) The Contributing Party shall use its reasonable best efforts to
obtain all necessary consents from applicable third parties in order to assign,
transfer and deliver the Contributed Assets to the Company unless the failure to
obtain one or more consents would not be material.





          (h) The Contributing Party has negotiated at arms-length over a period
of time regarding its contribution of the Contributed Assets.





          (i) The Contributing Party recognizes that this Agreement and the
exhibits attached hereto may be subject to reporting requirements of the United
States Securities and Exchange Commission.





     3. Representations and Warranties of the Company. The Company represents
and warrants as follows:





          (a) The Company has the requisite power and authority to execute,
deliver, and perform its obligations under this Agreement.





          (b) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action (corporate or otherwise) on the part of the Company.





Page 2

--------------------------------------------------------------------------------





          (c) This Agreement constitutes the legal, valid and binding obligation
of the Company, enforceable in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws affecting the enforcement of creditors rights, generally.





          (d) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby do not and will not: (i)
violate, breach or contravene any of the terms, conditions or provisions of the
Company's Articles of Incorporation or Bylaws; (ii) violate, or constitute a
default under, any material contract by which the Contributing Party or the
Contributed Assets is bound; or (iii) violate any material provision of law.





          (e) The Company and the Contributed Assets shall be controlled by the
same control group that managed and operated the Contributed Assets during the
time period in which the Contributing Company had operated the Contributed
Assets (i.e. intent is to manage the Contributed Assets consistent with IRS Code
351).





     4. Indemnification by the Contributing Party. Contributing Party shall
indemnify, defend and hold harmless the Company and its directors, officers and
employees, and its successors and assigns of any of the foregoing (collectively,
the "Company Indemnitees") from and against any and all liabilities of the
Company Indemnitees relating to, arising out of or resulting from the failure of
the Contributing Party to pay, perform or otherwise promptly discharge any
liabilities of the Contributing Party related to the Contributed Assets, which
accrued prior to the Effective Date, and which frustrate the purpose of the
Contributed Assets in their use by the Company.





     5. Indemnification by the Company. The Company shall indemnify, defend and
hold harmless the Contributing Party and its directors, officers and employees,
and its successors and assigns of any of the foregoing (collectively, the
"Contributing Party Indemnitees") from and against any and all liabilities of
the Company Indemnitees relating to, arising out of or resulting from the
failure of the Contributing Party to pay, perform or otherwise promptly
discharge any liabilities of the Contributing Party related to the Contributed
Assets, which accrued on or after the Effective Date.





     6. Termination of the Cross-Indemnification. The rights and obligations of
each of the Parties and their respective indemnitees in Section 4 and Section 5
shall terminate upon the Company's disposition or sale of the Contributed Assets
to a third-party unless otherwise agreed to by the Parties in a mutual writing.





     7. IRS Code 351 Contribution. This Agreement is intended to provide for a
tax-free exchange between the contributor and the Company under Section 351 of
the Internal Revenue Code and shall be construed to accomplish that result.





     8. Survival of Representations, Warranties, Covenants and Agreements. The
representations, warranties, covenants and agreements made by any party in this
Agreement will survive the Effective Date or termination of the Party's
relationship. Any claim for indemnification with respect to a breach of a
representation or warranty will toll the applicable survival period of such
representation or warranty as it relates to such claim and any related claim.
All covenants and agreements set forth in this Agreement will be given
independent effect so that if a certain action or condition constitutes a
default under a certain covenant or agreement, the fact that such action or
condition is permitted by another covenant or agreement will not affect the
occurrence of such default, unless expressly permitted under an exception to
such initial covenant or agreement. Likewise, each representation and warranty
set forth in this Agreement will be given independent effect so that if a
particular representation or warranty proves to be incorrect or is breached, the
fact that another representation or warranty concerning the same or similar
subject matter is correct or is not breached will not affect the incorrectness
or breach of the initial representation or warranty.





Page 3

--------------------------------------------------------------------------------





     9. Binding Effect; Benefits; Assignment. All of the provisions of this
Agreement will be binding upon, inure to the benefit of and be enforceable by
and against that party and its successors and authorized assigns, except as
otherwise expressly provided in this Agreement or for the provisions which are
intended to be for the benefit of and will be enforceable by each indemnitee set
forth in Section 4 and Section 5. Nothing in this Agreement, express or implied,
is intended to confer upon any person other than the signatories thereto any
rights or remedies under or by reason of this Agreement. No Party will assign
any of its rights or obligations under this Agreement to any other person
without the prior written consent of the Parties to this Agreement and any such
attempted or purported assignment will be null and void; provided, however, that
the Company may without consent, assign all or part of its rights under this
Agreement to one or more of its affiliates or any person providing funded debt
to the Company or any of its affiliates.





     10. Entire Agreement. This Agreement and the exhibits to this Agreement set
forth the entire agreement and understanding of the Parties in respect of the
transactions contemplated by this Agreement, and supersede all prior contracts,
term sheets, letters of intent, exclusivity agreements, and other arrangements
and understandings relating to the subject matter hereof and thereof.





     11. Amendment and Waiver. This Agreement may be amended, superseded or
canceled, and any of its provisions may be waived, only by a written instrument
executed by the Parties or, in the case of a waiver, by the party waiving
compliance. The failure of any party at any time to require performance of any
provision of this Agreement will in no manner affect the right of that party at
a later time to enforce the same or a different provision. No waiver by any
party of any condition or the breach of any provision of this Agreement, in any
one or more instances, will be deemed to be or construed as a further or
continuing waiver of the same or any other breach or provision of this
Agreement.





     12. Governing Law; Exclusive Jurisdiction. This Agreement will be governed
by and construed in accordance with the law of the State of Nevada as applicable
to contracts made and to be performed in the State of Nevada, without regard to
conflicts of laws principles. The Parties hereby submit to the exclusive
jurisdiction of the state or federal courts located in the County of Clark,
State of Nevada in respect of any proceeding related to or arising out of this
Agreement, including any proceeding involving the interpretation or enforcement
of the provisions within this Agreement, and the Parties hereby waive, and agree
not to assert, any defense in any such action, suit or proceeding, that they are
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in such courts or that the Agreement may not be enforced
in or by such courts or that their property is exempt or immune from execution,
that such suit, action or proceeding is brought in an inconvenient forum, or
that the venue of such suit, action or proceeding is improper. The Parties agree
not to bring any proceeding related to or arising out of this Agreement in any
court other than the state or federal courts located in the County of Clark,
State of Nevada.





     13. Notices. All notices, requests, demands and other communications
required or permitted to be given pursuant to this Agreement must be in writing
and will be deemed to have been duly given on the day of delivery if delivered
by hand, on the day of transmission if sent by facsimile or electronic mail with
confirmation of receipt (or on the next business day if not sent on a business
day), on the first business day following deposit with a nationally recognized
overnight mail service, delivery charges prepaid, or on the third business day
following first class mailing, with postage prepaid to the "Authorized Agent"
for the addressees in the introductory paragraph. A party may change its
address, telephone number or facsimile number by prior written notice to the
other party.





     14. Counterparts. This Agreement may be executed by facsimile, digital or
other electronic signature and in one or more counterparts, each of which will
be deemed an original and together will constitute a single instrument.





Page 4

--------------------------------------------------------------------------------





     15. Expenses. Except as otherwise expressly provided in this Agreement,
each Party will pay its own expenses, costs and fees (including legal and other
professional fees and costs) incurred in connection with the negotiation,
preparation, execution and delivery of this Agreement.





     16. Conflict of Interest Disclosure and Waiver. Counsel for the Company,
Paesano Akkashian, P.C., located at 7457 Franklin Road, Suite 200 in Bloomfield
Hills, Michigan 48301 ("Paesano Akkashian"), has also performed certain legal
services for the benefit of the Contributing Party. Paesano Akkashian has
disclosed to the Company that an actual or perceived conflict of interest may
exist in negotiating and drafting an agreement of this nature; however, at this
time, Paesano Akkashian believes that the Parties interests are aligned
(especially considering this is a contribution arrangement under IRS Code 351).
By executing below, the Parties acknowledge that the full scope of this conflict
of interest has been disclosed to their satisfaction and they have either
elected to execute this Agreement without the benefit of independent counsel
advising them on the conflict, or have received independent legal counsel on the
conflict, and have knowingly waived the conflict.





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first written above.





AmericaTowne, Inc.





/s/Alton Perkins
By: Alton Perkins
Its: Chairman of the Board





Yilaime Corporation



/s/Xiang Mei Lin
By: Xiang Mei Lin
Its: President



Page 5

--------------------------------------------------------------------------------





EXHIBIT A





MEISHAN AGREEMENT



[a1.jpg] [a2.jpg] [a3.jpg] [a4.jpg] [a5.jpg] [a6.jpg]



Page 6

--------------------------------------------------------------------------------





EXHIBIT B





RATIFICATION AND APPROVAL OF ASSIGNMENT OF RIGHTS AND DELEGATION
OF DUTIES UNDER MEISHAN AGREEMENT TO THE COMPANY





The undersigned, being an authorized representative of the Ningbo Meishan Free
Trade Port Zone Administrative Committee ("Meishan") and having personal
knowledge pertaining to the Agreement between Meishan and Yilaime Corporation, a
Nevada corporation ("Yilaime") dated April 1, 2014 (the "Meishan Agreement") and
having reviewed the Contribution Agreement between AmericaTowne, Inc., a
Delaware corporation (AmericaTowne"), and Yilaime (the "Contribution
Agreement"); more specifically, Yilaime's assignment of its rights under the
Meishan Agreement and delegation of its duties and obligations thereunder,
hereby consents to the assignments and delegations from Yilaime to AmericaTowne.
Meishan makes no other consents, representations or warranties.





NINGBO MEISHAN FREE TRADE PORT
ZONE ADMINISTRATIVE COMMITTEE





/s/Gu Chao Hui
By: Gu Chao Hui
Its: Director



[b1.jpg]



Page 7

--------------------------------------------------------------------------------

